Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-21-00204-CV

            IN RE Leah Ann DILL, D.O. and Nitya Surgical Association, PLLC, Relators

                                           Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 2, 2021

DISMISSED

           Relators have filed an unopposed motion to withdraw their petition for writ of mandamus.

We grant the motion and dismiss this original proceeding. As requested by the motion, costs are

taxed against the party incurring the same.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2018CI15801 pending in the 438th Judicial District Court, Bexar County,
Texas, the Honorable Mary Lou Alvarez presiding.